United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1917
Issued: February 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2013 appellant filed a timely appeal from a July 30, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an employment-related hearing loss.
FACTUAL HISTORY
On April 26, 2013 appellant, then a 59-year-old aircraft production controller, filed an
occupational disease or illness claim (Form CA-2) alleging that he sustained hearing loss as a
result of his federal employment. He stated that he was exposed to noise from rivet guns,

1

5 U.S.C. § 8101 et seq.

hammers, aircraft engines and other equipment. The reverse of the claim form indicated that
appellant was last exposed to noise on April 9, 2013 and currently worked in an office area.
The evidence submitted included a job description for an aircraft production controller,
which did not discuss noise exposure. The job description stated that the employee may work in
an office setting part of the time and may be required to visit production areas with exposure to
fumes from chemicals. On May 9, 2013 appellant submitted audiograms performed on
December 6, 2011 and April 3, 2013. The April 3, 2013 audiogram results are reported on a
Department of Defense form and the December 6, 2011 audiographic results were from “Hearing
Associates, Inc.” Appellant also submitted an Occupational Safety and Health Authority Form
301 (incident report) dated April 9, 2013. On the form, an employing establishment physician,
Dr. Marvin Taylor, diagnosed hearing loss and stated, “recommend further testing.”
In a letter dated May 10, 2013, OWCP requested that appellant complete a questionnaire
regarding his claim for compensation and respond within 30 days. Appellant was asked to
provide his employment history, with a description of the sources of any noise exposure and
information as to any noise protection devices. OWCP also issued a May 10, 2013 letter to the
employing establishment requesting additional information as to noise exposure.
By decision dated July 30, 2013, OWCP denied the claim for compensation. It found that
the factual and medical evidence was insufficient to establish the claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability or specific condition for which compensation is claimed is causally related
to the employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4 Appellant has the burden of establishing by the
weight of the reliable, probative and substantial evidence that his hearing loss condition was
causally related to noise exposure in his federal employment.5 Neither the condition becoming
apparent during a period of employment nor the belief of the employee that the hearing loss was
2

5 U.S.C. §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

Stanley K. Takahaski, 35 ECAB 1065 (1984).

2

causally related to noise exposure in federal employment, is sufficient to establish causal
relationship.6
ANALYSIS
Appellant filed a claim for an employment-related hearing loss. As noted, his burden
includes the submission of both factual and medical evidence. As to the factual element of the
claim, appellant alleged that he was exposed to noise while working as an aircraft production
controller. The only evidence submitted to the record was a job description that did not discuss
his noise exposure. The job description listed that some job duties would be performed in an
office area, with some visits to production areas. The purpose of the May 10, 2013 letter to
appellant was to provide him an opportunity to clarify the nature and extent of his occupational
noise exposure. Appellant was provided an opportunity to describe in more detail the sources of
noise exposure, the period of exposure and other relevant detail. Based on his description, the
employing establishment may submit evidence confirming or clarifying the nature and extent of
the noise exposure and the factual background for the claim may be established.7 Once the
relevant factual background is established, the medical evidence is considered on the issue of
causal relationship between any hearing loss and the established noise exposure in federal
employment.
Appellant did not meet his burden of proof in this case. He did not submit sufficient
factual evidence with respect to his alleged noise exposure or probative medical evidence from a
physician under FECA with respect to an employment-related hearing loss.8
The Board notes that appellant may submit new and relevant evidence with respect to his
employment-related noise loss exposure to OWCP.
CONCLUSION
The Board finds that appellant has not established an employment-related hearing loss.

6

See John W. Butler, 39 ECAB 852, 858 (1988).

7

See M.H., Docket No. 12-733 (issued September 5, 2012) (appellant had submitted a detailed factual statement
regarding noise exposure and OWCP should have secured available information from the employing establishment).
8

See 5 U.S.C. § 8101(2). An audiologist is not a physician under FECA. J.H., Docket No. 12-366 (issued
July 19, 2012). An audiogram prepared by an audiologist must be certified by a physician before it can be used to
determine hearing loss and only a physician can provide a probative medical opinion on causal relationship between
hearing loss and federal employment. See Joshua A. Holmes, 42 ECAB 231 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 30, 2013 is affirmed.
Issued: February 12, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

